Citation Nr: 0006886	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for a left shoulder 
condition.  

Entitlement to service connection for a dorsal spine 
condition.  

Entitlement to service connection for degenerative arthritis 
lumbar spine.  

Entitlement to service connection for interstitial lung 
disease as a result of exposure to herbicides.  

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right arm, involving Muscle Group III, 
with degenerative joint disease, currently evaluated 
30 percent disabling.  

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right side of the neck, involving 
Muscle Group XXII, with degenerative joint disease, currently 
evaluated 10 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1953.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in January 1995 which denied the claimed benefits.  

By a rating decision in November 1996, the RO granted 
separate 10 percent ratings for a tender scar of the neck and 
for a disfiguring scar of the neck, both resulting from the 
service-connected shell fragment wound to the neck.  The 
record does not indicate that the veteran has disagreed with 
either of those ratings.  Therefore, those issues are not 
before the Board.  


REMAND

The Board notes that a rating decision in October 1999 denied 
service connection for right and left elbow conditions, 
interstitial lung disease as a result of exposure to 
herbicides, a dorsal spine condition, a left shoulder 
condition, and degenerative arthritis of the lumbar spine, 
and also denied a total disability rating based on individual 
unemployability.  The veteran's representative, in an 
Informal Brief on Appeal in January 2000, expressed 
disagreement with the rating decision, specifically with the 
issues relating to "right and left shoulder conditions to 
include arthritis, arthritis of the dorsal and lumbar spine, 
osteoporosis, COPD and TDIU."  The Board considers the 
representative's comments as constituting a notice of 
disagreement only as to the issues that were specifically 
identified by him.  In that regard, the Board notes that 
service connection is already in effect for a right shoulder 
disability and the rating decision did not address an issue 
concerning osteoporosis.  The representative also contended 
that consideration should be given to the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995), concerning 
aggravation of non-service-connected disabilities by service-
connected disabilities.  The Court has also held that when 
the Board determines that a notice of disagreement has been 
received concerning issues that were addressed in a rating 
decision and no action has been taken in regard thereto, a 
Remand is required to direct that the veteran and his 
representative be furnished a statement of the case as to 
those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the RO should issue a statement of the case 
regarding the issues identified by the representative in his 
Brief.  

In February 1998 and again in January 1999, the Board 
Remanded this case, inter alia, to obtain orthopedic 
examinations that addressed the functional limitation due to 
the veteran's neck and right shoulder disabilities.  The 
January 1999 Remand described in considerable detail the 
needed medical information regarding functional loss that 
must be obtained pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, 
as well as the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The January 1999 Remand also stated that 
"the claims folder and a copy of this REMAND must be made 
available to and be reviewed by the examiner."  

Subsequent to the January 1999 Remand, two VA compensation 
examinations were conducted, one in April 1999 and another in 
July 1999.  In addition, the Board's Remand indicated that 
copies of VA treatment records were to be obtained prior to 
the scheduling of the requested examination so that those 
records would also be available to the examiner for review.  
The April 1999 examiner indicated that the claims file and 
the veteran's medical records were included for review, but 
did not state that the records had been reviewed.  Moreover, 
the requested VA treatment records were not obtained until 
after the April examination.  The July 1999 examiner 
specifically noted that the only records that were reviewed 
were the previous examination reports.  The veteran's 
representative has argued that the records "review" by the 
recent VA examiners did not comport with the Board's Remand 
directions, as required by the Court in Stegall v. West, 11 
Vet. App. 268 (1998).  The Board agrees.  Accordingly, an 
additional examination must be scheduled.  

Finally, the record does not reflect that the RO has 
considered the report of the July 1999 VA orthopedic 
examination in relation to the issues currently on appeal.  
No supplemental statement of the case was issued, as required 
by 38 C.F.R. § 19.31 (1999).  

Therefore, regrettably, this case must again be REMANDED to 
the RO for the following actions:  

1.  With any needed assistance from the veteran, 
the RO should request copies of up-to-date records 
of any examination or treatment, VA or non-VA, that 
the veteran has received for his service-connected 
right shoulder and neck disabilities.  All records 
so received should be associated with the claims 
file.  

2.  The veteran should then be scheduled for an 
orthopedic examination.  All indicated tests should 
be accomplished.  The claims folder and a copy of 
this REMAND must be made available to and be 
reviewed by the examiner prior to the examination.  
The examiner's report should fully set forth all 
current complaints and pertinent clinical findings, 
and should describe in detail the presence or 
absence and the extent of any functional loss due 
to the veteran's right shoulder and neck 
disabilities.  Consideration should be given to any 
loss due to reduced or excessive excursion, or due 
to decreased strength, speed, or endurance, as well 
as any functional loss due to absence of necessary 
structures, deformity, adhesion, or defective 
innervation.  In particular, the examiner should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, or 
pain on use, and should state whether any pain 
claimed by the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is evidenced by 
his visible behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  The 
examiner's inquiry in this regard should not be 
limited to muscles or nerves, but should include 
all structures pertinent to movement of the joint.  
It is important for the examiner's report to 
include a description of the above factors that 
pertain to functional loss due to the right 
shoulder and neck disabilities that develops on 
use.  In addition, the examiner should express an 
opinion as to whether pain or other manifestations 
occurring during flare-ups or with repeated use 
could significantly limit functional ability of the 
affected part.  The examiner should portray the 
degree of any additional range of motion loss due 
to pain on use or during flare-ups.  Moreover, 
especially in light of the fact that the service-
connected disabilities resulted from shell fragment 
wounds and muscle injuries, it is *imperative* for 
the examiner to discuss all complaints and 
pertinent clinical findings relative to the 
disabilities, in particular, any functional 
impairment due to weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, 
and uncertainty of movement.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

3.  The RO must ensure that the examiner's report 
clearly and fully provides the information 
requested by the Board.  If it does not, remedial 
action should be taken.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's increased rating claims, with particular 
consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished a supplemental 
statement of the case concerning all evidence added 
to the record since the June 1999 supplemental 
statement of the case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they should be 
given an opportunity to respond.  

5.  The RO should also consider the applicability 
of the precepts of Allen v. Brown, 7 Vet. App. 439 
(1995), regarding the issues relating to 
entitlement to service connection for left shoulder 
and dorsal spine conditions, arthritis of the 
lumbar spine, and a lung disorder resulting from 
exposure to herbicides and then, if action taken 
remains adverse to the veteran, must furnish him 
and his representative with a statement of the case 
concerning the issues of entitlement to service 
connection for left shoulder and dorsal spine 
conditions, arthritis of the lumbar spine, a lung 
disorder due to herbicide exposure, and a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  See Manlincon v. West.  If, and only 
if, the veteran completes an timely appeal as to 
those, or other, issues should the RO certify them 
to the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



